

117 HRES 260 IH: In the Matter of Representative Marjorie Taylor Greene.
U.S. House of Representatives
2021-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 260IN THE HOUSE OF REPRESENTATIVESMarch 19, 2021Mr. Gomez (for himself, Mr. Auchincloss, Mrs. Beatty, Mr. Blumenauer, Mr. Bowman, Mr. Brendan F. Boyle of Pennsylvania, Mr. Cárdenas, Mr. Carson, Mr. Cartwright, Ms. Castor of Florida, Mr. Castro of Texas, Ms. Chu, Ms. Clarke of New York, Mr. Cohen, Mr. Connolly, Mr. Cooper, Mr. Correa, Mr. Crow, Ms. DeLauro, Mr. DeSaulnier, Mr. Deutch, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mr. Evans, Mr. Foster, Mr. Gallego, Mr. García of Illinois, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Ms. Norton, Mr. Huffman, Ms. Jayapal, Mr. Jones, Ms. Kelly of Illinois, Mr. Khanna, Ms. Kuster, Mr. Larson of Connecticut, Ms. Lee of California, Mr. Lowenthal, Mr. McEachin, Mr. McNerney, Ms. Meng, Mr. Moulton, Mrs. Napolitano, Ms. Newman, Ms. Ocasio-Cortez, Ms. Omar, Mr. Pascrell, Mr. Payne, Mr. Peters, Ms. Pressley, Miss Rice of New York, Ms. Schakowsky, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Ms. Strickland, Mr. Swalwell, Ms. Titus, Ms. Tlaib, Mr. Torres of New York, Mrs. Trahan, Mr. Trone, Mr. Vargas, Ms. Velázquez, Ms. Wasserman Schultz, Ms. Waters, Mrs. Watson Coleman, Ms. Wild, Ms. Williams of Georgia, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONIn the Matter of Representative Marjorie Taylor Greene.That pursuant to article I, section 5, clause 2 of the United States Constitution, Representative Marjorie Taylor Greene, be, and she hereby is, expelled from the House of Representatives.